TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2013



                                      NO. 03-11-00549-CV


                                   Michael P. Barry, Appellant

                                                 v.

                        Donald Jackson and Karen Jackson, Appellees




            APPEAL FROM 353RD DISTRICT COURT OF TRAVIS COUNTY
               BEFORE JUSTICES PURYEAR, GOODWIN AND FIELD
                  AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on June 10, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s judgment. Therefore, the Court affirms the trial court’s judgment.



The appellant shall pay all costs relating to this appeal, both in this Court and the court below.